Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00057-CV

                        IN THE INTEREST OF L.A.A., a Child

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2006-CI-17882
                      Honorable Janet P. Littlejohn, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1). Costs of appeal
are taxed against Appellant Dawn Renee Garza.

      SIGNED September 9, 2015.


                                             _____________________________
                                             Karen Angelini, Justice